Citation Nr: 9911308	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94 - 12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

Entitlement to a compensable evaluation for residuals of a 
right ankle fracture.

Entitlement to service connection for low back disability 
on a direct basis or as secondary to service-connected 
right ankle disability.

Entitlement to service connection for bilateral knee 
disabilities as secondary to service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
November 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1993 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

This case was previously before the Board in September 
1996, and was Remanded to the RO for additional development 
of the medical evidence, to include medical opinions as to 
any relationship which might exist between the veteran's 
service-connected residuals of a right ankle fracture and 
his claimed disabilities of the low back and both knees 
under the principles enunciated by the United States Court 
of Appeals for Veterans Claims (Court) in  Allen v. Brown,  
7 Vet. App. 439 (1995) (en banc).  In addition, the RO was 
to obtain another VA orthopedic examination of the 
veteran's service-connected right ankle that took into 
consideration functional loss due to pain under  38 C.F.R. 
§ 4.40 (1998) and  38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a 
joint.  See DeLuca v. Brown,  8 Vet. App.  202 (1995).  
Thereafter, the RO was to readjudicate the veteran's claim 
for a total disability rating based on unemployability due 
to connected disabilities in light of the additional 
evidence obtained.  The requested actions have been 
satisfactorily completed, and the case is now ready for 
further appellate consideration.  

The Board notes, however, that the veteran has never filed 
a timely Notice of Disagreement or Substantive Appeal 
addressing the issue of a total disability 


rating based on unemployability.  Accordingly, that issue 
is not in proper appellate status.  The Board limits its 
consideration herein to the issues listed on the title page 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Low back symptoms shown briefly on two occasions during 
service were acute and transitory, resolving without 
residual impairment.

3.  The claim for service connection for bilateral knee 
disabilities as secondary to service-connected right ankle 
disability is not plausible.

4.  The claim for service connection for low back 
disability as secondary to service-connected right ankle 
disability is not plausible.

5.  Spina bifida occulta is a congenital disability and is 
not a disease or injury under applicable legislation 
providing for payment of VA disability compensation 
benefits.

6.  The veteran's service-connected residuals of a right 
ankle fracture are currently manifested by 5-degree 
limitation of dorsiflexion, without objective clinical 
findings of motor, sensory or reflex deficit, impairment of 
gait, or other residual impairment of function.  The 
current medical evidence discloses no objective evidence of 
weakened movement, excess fatigability, incoordination, 
pain on motion, or functional loss due to pain or during 
flare-ups.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by wartime service, and the service-incurrence of arthritis 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991);  38 C.F.R. §§ 3.303(a), 
3.303(b), 3.307, 3.309(a) (1998)

2  The claim for service connection for bilateral knee 
disabilities as secondary to service-connected right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);  

4.  The claim for service connection for low back 
disability as secondary to service-connected right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);  

5.  Spina bifida occulta is a congenital disability and is 
not a disease or injury under applicable legislation 
providing for payment of VA disability compensation 
benefits.  38 C.F.R. § 3.303(c);  Part 4, 4.9 (1998).

6.  The schedular criteria for a compensable rating for 
residuals of right ankle fracture are not met.  38 U.S.C.A. 
§ 1155 (West 1991);  38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Not Well Grounded

Service Connection for a Low Back Disability and for a 
Bilateral Knee Disability as Secondary to Residuals of a 
Right Ankle Fracture

As a preliminary matter, the Board must determine whether 
the veteran has submitted evidence of well-grounded claims 
of entitlement to service connection for a low back 
disability and for bilateral knee disabilities as secondary 
to his service-connected residuals of fracture of the right 
ankle.  If he has not, his appeal must fail, and VA is not 
obligated to assist him in the development of the claims.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  It has 
also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claims of entitlement to service 
connection for a low back disability and for bilateral knee 
disabilities as secondary to his service-connected 
residuals of fracture of the right ankle is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 
80

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form 
of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or 
injury in service in the form of lay or medical evidence; 
together with (3) evidence of a nexus between the inservice 
injury or disease and the current disability in the form of 
medical evidence.  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  
In this case, the requirement of item (1) is satisfied as 
to the issues of a low back disability and a bilateral knee 
disability because the record contains a clear diagnosis of 
mild degenerative changes with suspected spinal stenosis in 
the lumbar spine and a diagnosis of mild degenerative joint 
disease of both knees. 

The requirement of item (2) is not satisfied as to the 
issue of a bilateral knee disability because the record 
contains no evidence of incurrence or aggravation of a 
disease or injury of the knees in service in the form of 
lay or medical evidence.  The service medical records are 
silent for complaint, treatment, findings, or diagnosis of 
any injury to the knees during active service.  In June 
1966, the veteran complained of back pain twice within four 
days, but no diagnosis was shown and no further complaint, 
treatment, findings or diagnosis of a back condition appear 
in the service medical records.  At the time of his service 
separation examination, the veteran denied any history of 
recurrent back pain, lameness, or foot or knee trouble.  
His service separation examination disclosed that his 
spine, lower extremities, and musculoskeletal system were 
normal.  Mild degenerative changes involving the lumbar 
spine and knees were not manifest during service, on 
service separation examination, during the initial 
postservice year, or at any time prior to VA examination in 
December 1996, more than 30 years after final service 
separation. 

Based upon the foregoing, the Board finds that the 
requirements of item (2) are not met as to the veteran's 
claims for service connection for bilateral knee 
disabilities as secondary to a service-connected right 
ankle disability.  

The Board finds that the requirements of item (3) are not 
met with respect to the issues of entitlement to service 
connection for a low back disability or a bilateral knee 
disability as secondary to service-connected residuals of a 
right ankle fracture.  The Board's review of the entire 
record discloses no competent medical evidence or opinion 
which links or relates the veteran's current low back 
disability or bilateral knee disabilities to his period of 
active service or to his service-connected right ankle 
fracture.  To the contrary, a VA orthopedic examination in 
June 1993 found no impairment of the right ankle.  A report 
of VA orthopedic examination conducted in April 1994 stated 
that the veteran had no "significant physical findings 
relative to his back," and that shortening of the left 
lower extremity with compensatory scoliosis was "not 
related to his service activities or to the chip fracture 
reported in his right ankle region."  Another VA 
orthopedic examination conducted in April 1994 stated that 
the subjective complaints regarding his knees were "not 
related to his military service or the chip fracture in the 
right ankle."  In a report of VA orthopedic examination in 
December 1996, the examiner expressed the opinion that the 
veteran's service-connected right ankle disability did not 
cause or worsen his back disability or his bilateral knee 
disabilities, and that there was no relationship between 
the right ankle disability and the back and knee 
disabilities.  VA orthopedic examination in August 1997 
included the examiner's statement that the veteran's 
inservice ankle fracture had healed uneventfully, and that 
changes in the knees and back were not related to that 
injury sustained while in service.  

As there is no competent medical evidence or opinion which 
links or relates any low back or bilateral knee disability 
to the veteran's period of active service, to any incident 
or injury during such service, or to his service-connected 
fracture of the right ankle, the requirements of item (3) 
are not met. 

While the veteran's assertions must generally be regarded 
as credible for purposes of determining whether a well-
grounded claim has been submitted, the Court has held that 
a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 
(1993);  Grottveit, at 93.

In the alternative, the chronicity provisions of  38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  
In this case, however, a chronic condition was not shown in 
service or during an applicable presumptive period.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either 
medical or lay, depending on the circumstances, relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  As noted, however, a chronic 
condition was not shown in service or during an applicable 
presumptive period, and there is no competent medical 
evidence or opinion which links or relates any current low 
back or bilateral knee disability to the veteran's period 
of active service or to a service-connected disability.  

The Board further notes that the veteran's current spina 
bifida occulta is a congenital defect and is not a disease 
or injury under applicable legislation providing for 
payment of VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c);  Part 4, 4.9 (1998);  See Blanchard v. 
Derwinski,  3 Vet. App. 300, 301 (1992);  Firek v. 
Derwinski,  3 Vet. App. 145, 146 (1992).  

It is argued that the RO has failed to fulfill its 
statutory duty to assist the veteran with his claims by 
conducting additional examinations.  However, the 
submission of a well-grounded claim is a prerequisite to 
invoking the VA's duty to assist.  As the veteran has not 
presented a well-grounded claim for service connection for 
a low back disability or a bilateral knee disability as 
secondary to service-connected right ankle fracture, the 
duty to assist the veteran, including additional VA 
examinations, does not arise.  See Slater v. Brown,  9 Vet. 
App. 240 (1996);  Franzen v. Brown,  9 Vet. App. 235 
(1996).  The United States Court of Appeals for the Federal 
Circuit has held that only a person who has submitted a 
well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of  
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).

In the absence of evidence of well-grounded claims for 
service-connection for a low back disability and a 
bilateral knee disability, each claimed as secondary to 
service-connected right ankle fracture, those claims are 
denied. 

The Court has held that VA has no statutory duty to assist 
a veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may 
render his claims well grounded by submitting competent 
medical evidence linking or relating a low back disability 
or a bilateral knee disability to service-connected right 
ankle fracture or to trauma or pathology experienced during 
active service.  Robinette v. Brown,  8 Vet. App. 69, 74 
(1995).

Although the Board has considered and denied the veteran's 
claims for service connection for a low back disability or 
for a bilateral knee disability as secondary to service-
connected right ankle fracture on a ground different from 
that of the RO, that is, on the basis of whether the 
veteran's claim for service connection for those 
disabilities are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by this decision.  In assuming that the claims 
were well grounded, the RO accorded the veteran greater 
consideration than those claims warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issues of whether the appellant's claims for service 
connection for a low back disability and for a bilateral 
knee disability as secondary to service-connected right 
ankle fracture are well grounded would be pointless and, in 
light of the legal authority cited above, would not result 
in a determination favorable to the appellant.  VAOPGCPREC 
16-92 (O.G.C. 16-92);  57 Fed. Reg. 49, 747 (1992).

Well-Grounded Claims

Service Connection for a Low Back Disability on Direct 
Basis

The Board finds that the appellant's claim for service 
connection for a low back disability on a direct basis is 
plausible and is thus "well grounded" within the meaning 
of  38 U.S.C.A. §  5107(a) (West 1991).  We further find 
that the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA 
to assist the veteran in the development of his claim has 
been satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In 
that connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that 
he has been afforded a personal hearing, and that he 
underwent comprehensive VA orthopedic, neurologic, and 
radiographic examinations in connection with his claims in 
June 1993, in April 1994, in December 1996, and in August 
1997.  On appellate review, the Board sees no areas in 
which further development might be productive.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable 
degree within the initial post service year.  38 C.F.R. 
§§ 3.307, 3.309(b) (1998).

In addition, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology 
after service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the court's case law, lay observation is competent.  See  
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of any injury 
to the knees during active service.  In June 1966, the 
veteran complained of back pain twice within four days, and 
examination on the latter occasion disclosed paralumbar 
muscle spasm at L2 to L4.  No diagnosis was shown and no 
further complaint, treatment, findings or diagnosis of a 
back condition were shown during the veteran's remaining 
period of active service.  At the time of his service 
separation examination, the veteran denied any history of 
recurrent back pain.  His service separation examination 
disclosed that his spine, lower extremities, and 
musculoskeletal system were normal.  

The evidentiary record in this case shows that a chronic 
low back disability, including mild degenerative changes 
involving the lumbar spine, was not manifest during active 
service, on service separation examination , during the 
initial postservice year, or at any time prior to VA 
orthopedic examination in December 1996, more than 30 years 
after final service separation.  Further, continuity of 
treatment for a back disability since service has not been 
demonstrated.  The Board concludes that the veteran's 
inservice back complaints, shown twice within four days but 
without recurrence, were acute and transitory in nature, 
resolving without residual impairment.  

The Board further notes that the reports of VA orthopedic 
and radiographic examinations conducted in connection with 
the veteran's claims in June 1993, in April 1994, in 
December 1996, and in August 1997 disclosed no evidence of 
low back disability prior to the initial X-ray findings of 
degenerative changes of the lumbar spine in December 1996, 
more than 30 years after final service separation.  Those 
findings are too remote from service to be reasonably 
related to any inservice trauma or pathology.  Further, the 
Board finds persuasive the opinions of orthopedists and 
other examiners which found no relationship between any 
current low back disability and any event or incident 
during active service.  Based upon the foregoing, the Board 
finds that service connection for a low back disability on 
a direct basis is not warranted.  Accordingly, that claim 
is denied.  

In reaching the above decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a Compensable Evaluation for Residuals of a 
Right Ankle Fracture

The Board finds that the appellant's claim for a 
compensable evaluation for residuals of a right ankle 
fracture is plausible and is thus "well grounded" within 
the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A 
claim for an increased rating is generally well grounded 
when the appellant indicates that he has suffered an 
increase in disability.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  
We further find that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development 
of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that he has declined a personal 
hearing, and that he underwent comprehensive VA orthopedic, 
neurologic, and radiographic examinations in connection 
with his claim in July 1993, in April 1994, in December 
1996, and in August 1997.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's residuals of right ankle fracture.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the most current evidence of record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant 
an exposition of remote clinical histories and findings 
pertaining to that disability.

Generally, where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).  The Board notes, however, that the veteran's claim 
for a higher evaluation for residuals of a right ankle 
fracture is an original claim that was placed in appellate 
status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  In such cases, 
the rule from Francisco, id., is not applicable to the 
assignment of an initial rating for a disability following 
an initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).

I.  The Evidence

The veteran sustained a chip fracture of the right ankle 
while in basic training in July 1965 and remained 
immobilized by casting for six months.  He was subsequently 
returned to a training unit to undergo basic training, but 
was AWOL on a number of occasions and was discharged 
administratively in November 1966 for an immature 
personality.  At the time of his service separation 
examination, he reported no lameness or foot trouble.  His 
service separation examination, conducted in August 1966, 
disclosed no abnormalities of the lower extremities or 
feet.

The veteran's original claim for VA disability compensation 
benefits, received at the RO in January 1992, reported no 
postservice treatment for his right ankle fracture.

Private and VA medical records dated from April 1978 to 
November 1994 show no complaint, treatment, or findings of 
a disability of the right ankle.  

A report of VA examination, conducted in June 1993, cited 
the veteran's statement that he was seasonally employed 
during yard work, primarily mowing lawns.  The veteran had 
a normal gait, and could rise on heels and toes without 
difficulty.  Examination of the right ankle disclosed no 
pain or tenderness, no limitation of motion, and no 
deformity or variation, joint instability, or impairment of 
function.  No motor, sensory, or reflex deficits were 
found, and equilibrium and coordination were normal.  X-ray 
examination of the right ankle was negative.  The diagnosis 
was residuals of alleged fracture of the right ankle 
without measurable impairment at this time.  

A personal hearing was held at the RO in March 1994.  The 
veteran testified that he started seeing an unidentified 
physician for ankle problems within a few months after 
leaving service but has had no recent treatment; that he 
currently owned a lawn mowing service; that his knees and 
right ankle swell and cause him problems while he is mowing 
lawns; that he walks with a limp "all the time"; that he 
experiences pain in the back, knees, and right ankle on 
prolonged walking and on climbing stairs; and that he has 
an altered gait on walking and climbing stairs.  The 
veteran's mother testified as to the veteran's physical 
complaints, his wearing out his shoes; and his need for 
sedentary employment.  A transcript of the testimony is of 
record.  

Although the veteran stated at his personal hearing that he 
would submit evidence of postservice treatment for a right 
ankle disability, he failed to do so.

A report of VA examination, conducted in April 1994, cited 
the veteran's complaints, which included ankle pain on 
activity, and his history of seasonal employment mowing 
lawns since 1989.  He reported chiropractic treatment for 
his back, but no medical treatment or medications for right 
ankle discomfort.  The veteran walked without a limp, 
although some difficulty with heel walking on the right was 
noted.  Examination of the right ankle disclosed no tissue 
swelling or effusion, no findings of limitation of right 
ankle motion other than a 10 degree loss of dorsiflexion 
(35 degrees versus normal 45 degrees), and the examination 
elicited no complaints of pain or discomfort.  X-ray 
examination of the right ankle was normal, with no evidence 
of fracture, dislocation, or other bony pathology.  The 
diagnosis was chip fracture of right ankle, by history.  

Private treatment records from Centerville Family Care 
Clinic, dated from March 1993 to September 1995, and from 
St. Joseph's Mercy Hospital, dated in December 1994, show 
no complaint, treatment, or findings of right ankle 
disability.  

A report of VA orthopedic examination, conducted in 
December 1996, cited the veteran's statement that he 
experienced right ankle discomfort on cold damp days, but 
such was not bad during warm dry weather, and that he noted 
occasional "puffiness" of the right ankle, relieved by 
elevation.  It was also noted that he limped to the right 
on entering the examination room.  Examination of the 
veteran's right ankle disclosed no swelling or effusion, no 
deformity, no impairment of sensation, a full range of 
ankle motion except for a 5 degree loss of dorsiflexion, no 
crepitus on motion, and only vague complaints of tenderness 
in the lateral and anterior joint lines.  No objective 
evidence of pain on motion was found, the veteran could 
heel-and-toe walk normally, motor examination was 
completely within normal limits, and there was no evidence 
of atrophy of the lower extremities.  The diagnosis was 
mild degenerative changes of the right ankle.  

The examiner stated that there was no evidence of pain on 
motion, incoordination or excessive fatigability, and that 
the veteran's right ankle symptoms were most likely related 
to the his mild degenerative changes of the right ankle, 
although it was noted that right ankle joint space was 
well-maintained.  Based upon the X-ray studies and the 
examination, the veteran's arthritic changes of the right 
ankle were considered to be of a mild nature that would not 
keep him from employment.  

A report of VA orthopedic examination, conducted in August 
1997, cited the veteran's statement that he sustained a 
right ankle sprain with chip fracture while in service, and 
was treated with casting.  His current complaints included 
stiffness, swelling after hard work, and a poorly localized 
or defined discomfort over the lateral aspect of the ankle.  
He complained that his right foot would not go flat on 
climbing stairs.  The veteran had a normal gait, with 
independent transfer, normal ambulation and no steppage 
gait, but exhibited some weakness of ankle and toe 
dorsiflexors, bilaterally.  Examination of the right ankle 
disclosed a normal position with no significant 
abnormality, and there was no evidence of swelling, 
thickness, joint instability, tenderness to palpation, or 
crepitation on motion.  A 5 degree loss of right ankle 
dorsiflexion was present as compared with the left, while 
deep tendon reflexes were present and symmetric at the 
ankles, bilaterally, and ankle and toe dorsiflexors were 4+ 
out of 5, bilaterally.  Sensory examination was normal.  

The orthopedic examiner stated that review of the X-ray 
films of the right ankle appeared unremarkable and normal, 
with no radiographic evidence of secondary degenerative 
changes, separate osseous chips or lose bodies, or evidence 
of healed fracture.  The pertinent diagnosis was history of 
right ankle sprain, mild residual symptoms by history.  The 
examiner expressed the opinion that the veteran sustained 
an ankle sprain while in service which has healed 
uneventfully and which does not account for most of his 
present symptoms.  He further offered his opinion that the 
veteran had a familial neuromuscular disorder producing 
high arches and muscle atrophy in the lower extremities 
which might account for some difficulty in gait or 
difficulty in stair climbing.  He concluded that the 
veteran's condition was compatible with ordinary sedentary 
activities of daily living.

II.  Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  

The veteran's service -connected residuals of fracture of 
the right ankle are currently evaluated as noncompensably 
disabling under the provisions of 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5271 (1998).  That diagnostic code 
provides that limited motion of the ankle will be evaluated 
as 10 percent disabling when moderate and as 20 percent 
disabling when marked.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. Part 4, § 4.31 (1998).  

The Board has further considered evaluation of the 
veteran's service-connected residuals of a right ankle 
fracture under the provisions of diagnostic code 5270 for 
ankylosis [fixation] of the ankle, and diagnostic code 5272 
for ankylosis of 

the subastragalar or tarsal joints, but finds that there is 
no evidence that ankylosis is clinically present in any 
joint.  The Board has further considered evaluation of the 
veteran's service-connected residuals of a right ankle 
fracture under the provisions of diagnostic code 5273 for 
malunion of the os calcis or astragalus, and diagnostic 
code 5274 for astragalectomy, but finds that there is no 
evidence of malunion of the os calcis or astragalus and no 
evidence of an astragalectomy. 
The Board concludes that evaluation of the veteran's 
residuals of a right ankle fracture under any other 
potentially applicable diagnostic code would not yield a 
compensable evaluation. 

The Board has carefully considered the evidence in this 
case.  Following a six-month treatment for a right ankle 
sprain with chip fracture by casting, the veteran was seen 
for in March 1966 for complaints of pain on prolonged 
standing or marching.  No further complaint, treatment or 
findings of a right ankle condition were shown during 
active service, on service separation examination, or 
during the initial postservice year.  Further, the medical 
evidence of record shows no recorded complaint regarding a 
right ankle disability prior to 1994, more than 28 years 
after final service separation, other than on VA 
examinations for compensation benefits.  At his psychiatric 
evaluation in January 1994, the veteran attributed his 
inability to work to a stomach disorder, rather than to a 
right ankle disability.  Furthermore, the evidence shows 
that the veteran has operated a lawn service since 1989, 
primarily mowing lawns.  This strikes the Board as a 
singularly unlikely choice of employment for an individual 
who claims a disabling residuals of a right ankle injury.  
The Board concludes that the veteran's subjective 
complaints of right ankle pain, as elicited in his March 
1994 testimony, is lacking in credibility given his 
election of an occupation involving almost continuous 
walking and standing, and the medical evidence from the 
time of service separation to the most recent VA orthopedic 
examination showing no significant impairment of right 
ankle function.  

The clinical findings on examination have been set out in 
detail above, and the Board will not reiterate those 
findings at this point.  The medical record includes 

specific consideration of  38 C.F.R. §§ 4.40, 4.45, and 
4.59, as required under the provisions of  DeLuca v. Brown,  
8 Vet. App.  202 (1995).  The medical and other evidence 
shows that the veteran's residuals of a right ankle 
fracture are currently manifested by a 5-degree limitation 
of dorsiflexion, without objective clinical findings of 
motor, sensory or reflex deficit, impairment of gait, or 
other residual impairment of function.  The current medical 
evidence discloses no objective evidence of weakened 
movement, excess fatigability, incoordination, pain on 
motion, or functional loss due to pain or during flare-ups.  
The weakened ankle and toe dorsiflexors while standing, 
shown on VA examination in January 1997, were bilateral in 
nature, contraindicating any relationship to the veteran's 
unilateral ankle disability.  

Based upon the foregoing, the Board concludes that a 
compensable rating for residuals of fracture of the right 
ankle is not warranted.  According, that claim is denied.  

The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  3.321(b)(1) 
(1998) are potentially applicable.  There is no competent 
medical evidence in the record stating that the veteran is 
unemployable due to service-connected disability, or that 
vocational rehabilitation is infeasible, and the veteran 
has not testified that he is unable to obtain employment 
due to service-connected disability.  Nor is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  
218, 227 (1995).  Furthermore, the veteran failed to file a 
timely Notice of Disagreement with the denial of his claim 
for a total disability rating based on unemployability and 
failed to respond to a Statement of the Case by the timely 
submission of a Substantive Appeal (VA Form 9).  
Accordingly, the Board will not address the issues of 
benefit entitlement under the provisions of  38 C.F.R. Part 
4, §§ 4.16(b) or 3.321(b)(1) (1998).  

ORDER

Evidence of well-grounded claims for service connection for 
a low back disability, including arthritis, and a bilateral 
knee disability, including arthritis, as secondary to 
service-connected residuals of a right ankle fracture not 
having been submitted, those claims are denied.  

Service connection for a low back disability on a direct 
basis is denied.

A compensable rating for residuals of a right ankle 
fracture is denied. 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

